 THE WACKENHUT CORPORATIONTheWackenhutCorporationandGuards'andWatchmen's Union,Petitioner.Case 37-RC-2071March 17, 1976DECISION ON REVIEWOn June 3, 1975, the Acting Regional Director forRegion 20 issued a Decision and Direction of Elec-tion' in the above-entitled proceeding, in which shefound,inter alia,that the Petitioner is a labor organi-zation within the meaning of the Act and that is pres-ently meets the requirements of Section 9(b)(3). TheActing Regional Director also allowed the Interve-nor, Local 160, of the International Longshoremen'sand Warehousemen's Union, to intervene in the pro-ceeding on the basis of a showing of interest, for thesole purpose of being accorded a place on the ballotin any election which may be conducted, providingfurther that in the event it should be successful mere-ly the arithmetic results of the election would be cer-tified.Thereafter, the Employer filed a request forreview of the Acting Regional Director's decision onthe grounds that she departed from officially report-ed Board precedent by allowing the Intervenor,which is a nonincumbent nonguard union, to appearon the ballot in the election directed therein.By telegraphic order dated July 10, 1975, the Na-tional Labor Relations Board granted the request forreview with respect to the inclusion of the Intervenoron the ballot, stayed the election pending the deci-sion on review, and denied review in all other re-spects. The Intervenor filed a brief on review.The Board has considered the entire record in thiscase with respect to the issues under review and af-firms the Acting Regional Director's Decision andDirection of Election, except to the extent modifiedherein.The Employer is engaged in the business of pro-viding guard and security forces on a contract basisthroughout the State of Hawaii. The unit found ap-propriate consists of a unit of all guards employed bythe Employer in the State. The Petitioner, as notedabove, is found to be a labor organization within themeaning of the Act, formed for the purpose of deal-ing with employers concerning the working condi-tions of guards and there is no showing that it isaffiliated with or dependent on any nonguard labororganization which would disqualify it as a labor or-ganization under Section 9(b)(3).The Acting Regional Director allowed Local 160,ILWU, to intervene in this proceeding on the basis of1The relevant portions of that decision are attached hereto as an appen-dix.83its showing of interest for the sole purpose of beingaccorded a place on the ballot in the election to beconducted. The Acting Regional Director concludedthat underThe William J. Burns International Detec-tive Agency, Inc.,138 NLRB 449, 452 (1962), when apetition is filed by a qualified labor organization thestatutory proscription of Section 9(b)(3) against certi-fying nonguard labor organizations does not preventplacing such organizations on the ballot and certify-ing only the arithmetic results should a nonqualifiedorganization be selected as the bargaining represen-tative.The Employer argues that theBurnsdecision,su-pra,relied on by the Acting Regional Director, pro-vided that an incumbent nonguard union may beplaced on the ballot where a petition has been filedby a legitimate guard union. The Employer arguesfurther that the Intervenor herein is a nonincumbentnonguard union and to allow theBurnscase to beextended as was done by the Acting Regional Direc-tor herein would open the door to every nonguardunion to "jump" on the ballot in a guard electionmerely by submitting a single authorization card. Wefindmerit in this argument.In theBurnscase, relied on by the Acting RegionalDirector, the nonguard union was allowed to inter-vene only because it was the incumbent union. TheIntervenor, in its brief on review, argues that Section9(b)(3) does not preclude it from appearing on theballot and, if it were selected as bargaining represen-tative, from having the arithmetic results certified. Itrelies onRock-Hill-Uris, Inc. and Hilton Hotels Cor-poration v. Ivan C. McLeod, Reg. Dir.,236 F.Supp.395 (D.C.N.Y., 1964), affd. 344 F.2d 697 (C.A. 2,1965), in which an intervenor which represented non-guards and was not the incumbent was placed on theballot in a Board election by direction of the Region-alDirector.2 The district court reasoned that whilethe Act prohibits the Board from certifying a uniondisqualified under Section 9(b)(3) it does not prohibitsuch a union from representing guards, nor should itdeny guard employees their Section 7 rights to bar-gaincollectively through representatives of their ownchoosing. The court reasoned "that ascertainment ofthe majority will is in the interest of stable labor rela-tions" and that it is within the Board's discretion touse this "machinery to obtain the arithmetical re-sults."In our opinion, contrary to our dissenting col-leagues, the purpose of Section 9(b)(3) is not servedby allowing a nonguard union to intervene and ap-pear on a ballot in an election among guards, at leastwhere, as here, such nonguardunion isnot the in-cumbent. Whatever may be the rationale with respect2 Case 2-RC-13102,decision not reported in an NLRB volume.223 NLRB No. 17 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDto placing incumbents on the ballot, i.e., that theBoard may not wish to disturb unduly what may his-torically have been a voluntary bargaining relation-ship, such rationale has no applicability to an un-qualified stranger labor organization. To leave suchunqualified labor organization off the ballot would inno wayrequire employeesto vote "no" inorder tocontinue what they may believe has been a desirableexisting bargaining relationship because,by hypothe-sis, the stranger union has not before been the bar-gaining representative.Further, our decision doesnot prohibit nonincumbent nonguard unions fromrepresenting guard employees where they attain vol-untary recognition from employers.' Therefore, tothe extent inconsistent herewith,we do not adhere toour holding inRock-Hill-Uris, supra.Accordingly,we herebyamend the RegionalDirector's Decision and Direction of Election by de-leting the Intervenor's name from the ballot, and re-mand the case to the Regional Director for the pur-pose of conducting an election pursuant to theDecision and Direction of Election,as amended, ex-cept that the payroll period for determining eligibilityshall be that ending immediately preceding the is-suance date of this Decision on Review.MEMBER FANNING and JENKINS, dissenting:We dissent from our colleagues'reversal of Boardprecedent.In the past, when a qualified labor organi-zation has filed a petition for a guard unit,the Boardhas permitted nonguard unions to intervene and ap-pear on the ballot.5Should the nonguard union besuccessful in the election,the Board has certifiedonly the arithmetic results.Despite past precedent,themajority herein has concluded that the Interve-nor should be excluded from the ballot because it isan "unqualified stranger labor organization." Themajority has now concluded that the purpose of Sec-tion 9(b)(3) is not served by allowing a nonincum-bent nonguard union to intervene and appear on theballot.We disagree.Both the Act and its policy ofencouraging stable labor relations favor the Board'spast procedure in thistypeof case.Section 9(b)(3) onlyprohibits the Board fromcerti-fyingany labor organization"as representative of'We see nothing improper or undesirable in the fact that guards will haveto vote"no" should they desire the Intervenor rather than the Petitioner torepresent them,as the dissenting Members indicate.This same situationoccurs in many other instances, such as where a labor organization seeks tointervene too late to be accorded a place on the ballot, and it has not beenunduly harmful.4 [Excelsiorfootnote omitted from publication.]s SeeTheWilliam J. Burns International DetectiveAgency, Inc., supra;Rock-Hill-Uris,Inc. and HiltonHotels Corporation v. Ivan C. McLeod Reg.Dir., supra.See also Member Fanning's dissent inDrivers,Chauffeurs,Ware-housemen and Helpers,Local Union No. 71, affiliatedwith InternationalBrotherhoodof Teamsters, Chauffeurs,Warehousemenand Helpers of America(Wells FargoArmored Service Corporation),221 NLRB No. 212 (1975).employees in a bargaining unit of guards if such or-ganization admits to membership,or is affiliated di-rectly or indirectly with an organization, which ad-mits to membership, employees other than guards."The Act thus deprives a nonguard union only of thebenefits of certification. Guards have the right to de-signate as their bargaining agent a union which theBoard is proscribed from certifying. However, themajority has announced a policy which, in effect,moves toward prohibiting a nonguard (if nonincum-bent) union from representing guard employees whomay wish that union to represent them. Such result isnot consistent with the intent and purpose of Section9(b)(3). In agreeing with the Board's actions inRock-Hill-Uris,the district court stated, " . . . the Board'sdecision is perfectly consistent with the Congression-al scheme." The majority decision herein, by elimi-nating Local 160, ILWU, from the ballot and fromconsideration by employee voters, improperly ex-tends Section 9(b)(3) beyond its intent and purposeof denying certification to a nonguard union.Further, the majority decision can only contributeto destabilizing rather than stabilizing labor rela-tions. In this election, voters will be forced to choosebetween the Petitioner and "no union." Employeeswho wish Local 160, ILWU, to represent them willhave no way ofexpressingtheir preference. I find nolegal significance in the majority's characterization ofLocal 160,ILWU,as a "stranger" labor organiza-tion. Apparently, the majority concludes that a non-incumbent nonguard union is a "stranger" to em-ployees and the Employer and therefore is notentitled to a place on the ballot. However, an incum-bent union that has lost employee support may wellbe more a "stranger" to employees than an interve-nor who, based on a proper showing of interest, seeksto appear on the ballot. Though, as suggested by themajority, employees may not have to vote "no" tocontinue an existing bargaining relationship, theywill have to vote "no" should they desire the Interve-nor rather than the Petitioner to represent them.Thus, the majority's deletion of Local 160, ILWU,from the ballot will serve to frustrate the Section 7rights of employees to bargain collectively throughrepresentatives of their own choosing and therebywill serve to destabilize the Employer's labor rela-tions.Accordingly, consistent with the Board's past prac-tice,we would allow Local 160, ILWU, to interveneand appear with the Petitioner on the ballot. ShouldLocal 160, ILWU, be successful, we would certify thearithmetic results. This procedure would conformwith Section 9(b)(3) and would contribute to stablelabor relations by allowing employees to express ful-ly their wishes as to a collective-bargaining represen-tative. THE WACKENHUT CORPORATION85APPENDIXThe recorddisclosesthatPetitioner's president,Arthur Kepoo,was formerly a member ofthe Execu-tiveCommitteeof Local160 of the InternationalLongshoremen'sand Warehousemen'sUnion, andthat while hewas a memberLocal 160 made an at-tempt to organizethe Employer's employees and, onDecember6, 1974,demanded recognitionas the col-lective-bargaining representativeof the employeessought in the instant petition.The Employerrefusedto recognizeLocal 160 because although it admittedonly guardsto membership,it is affiliatedwith a la-bor organization that admits non-guards to member-ship.After that date Kepoo orally informed Local160 thathe was resigningfrom thatorganization. OnJanuary 30, 1975, he and two other individualsformed Petitioner.Petitioner,at the timeof the hear-ing, hadno dues-payingmembers andhad not ac-quired any officespace.Since the establishment ofPetitioner,Kepoohas neitherbeena member of norheld apositionin any otherlabor organization.Thereis no evidencethat any officers or employeesof otherlabor organizationshave attempted to guidePetitioner'soperationsinany way. Rather, it isKepoo's uncontradicted testimony that he and twoother individuals organized Petitioner as anindepen-dent organizationwhich would only admit guards tomembership. Petitioner was formedfor the purpose,in part, of dealingwith employers concerning theworking conditionsof guard employees. The Boardhas held that a union organizedfor thispurpose is alabor organization despitethe fact that it has failedto file documentswith the Department of Labor, orthat thepurposesfor whichitwas organizedhave notyet come tofruition.CometRiceMills Division, EarlyCalifornia Industries, Inc.,195NLRB 671;ButlerManufacturing Company,167 NLRB 308. It is there-fore concludedthatPetitioner is a labor organizationas defined in Section2(5) of the Act.Section 9(b)(3) of the Act.provides that the Boardshall not certify a labor organization "as the repre-sentative of employees in a bargaining unit of guardsif such organization. . .is affiliated directly or indi-rectly with an organization which admits to member-ship employees other than guards."Such an affilia-tion exists when a non-guard union participates inguard-union affairs to such an extent and for such aduration as to indicate the guard union lacks free-dom and independence in formulating its own poli-cies and course of action,The Magnavox Company,97 NLRB 1111, 1113. Applying this principle to thefacts of this case,the record does not establish thatPetitioner has any present affiliation with or depen-dency upon any non-guard labor organization whichwould disqualify it under Section 9(b)(3), and to nowconsider,any such future affiliation would be prema-ture and inappropriate.Where,after certification ofa guard union,there is a movement for affiliationwith another labor organization,the Board has pro-vided procedures through which to test the proprietyof such affiliation.ButlerManufacturing Company,supra.Based upon a showing of interest,ILWU Local160 intervened in this proceding with the sole pur-pose of being accorded a place on the ballot in anyelection which might be conducted herein.When apetition is filed by a qualified labor organization, thestatutory proscription in Section 9(b)(3) against certi-fying non-guard labor organizations does not preventplacing such organizations on the ballot and certify-ing only the arithmetic results if such an election iswon by a non-qualified organization.The William J.Burns International DetectiveAgency,Inc.,138 NLRB499, 452. According [sic], ILWU Local 160 will beplaced on the ballot and in the event it should besuccessful,only the arithmetic results of the electionwill be certified.